PATTERSON, J. (dissenting).
This appeal involves only a question of fact, and we are to consider whether the verdict is against evidence. The action is to recover damages for personal injuries sustained by the infant plaintiff, who was knocked down by an automobile belonging to the defendant. The accident happened on January 9, 1903. The plaintiff's version was that he, at about noon of the day mentioned, was crossing Fifth avenue, between Fourteenth and Fifteenth streets, in a diagonal direction, from the east side of the avenue; that at the northwest corner of Fourteenth street and Fifth avenue there was a pile of building material in the street, extending out to the middle of the highway, and in a southerly direction, occupying about half of the west block between Fourteenth and Fifteenth streets. The vehicle which struck him was going downtown, on the right hand side of Fifth avenue, in the carriageway, near the sidewalk, and when it reached a point at the north end of the pile of refuse material it swerved to the east to pass that pile. The turn was made quickly. The plaintiff was then crossing, but the mechanician of the automobile could not stop it in time to avoid contact with the plaintiff. There is testimony to show that the automobile was going as fast as 15 miles an hour. The plaintiff testified that he did not see it until it was swerved out to the east of the dirt pile, pointed directly at him, and that he could not escape it.
The negligence attributed to the mechanician is driving his machine at a rapid rate of speed in this thoroughfare. The theory of the defendant was that-the boy suddenly turned around the end of the pile, and that the driver .of the automobile could not see him until the instant he was struck; that the vehicle was not going at a rapid rate of speed, but at about five miles an hour. There were witnesses to support the versions of both sides. The plaintiff testified in his own behalf substantially as stated. One Janowitz said he saw the automobile make the turn and strike the boy. The witness Kreitzman said that it was going very fast—15 miles an hour. For the defendant, witnesses testified that the accident happened in the middle of the block, and their testimony would indicate that it was unavoidable, and that the plaintiff walked into the automobile. They also swear that the boy was on the west side of Fifth avenue. The conflict was for the jury to consider.
On the subject of contributory negligence, the case was one for the jury. It is said that the boy put himself voluntarily in a dangerous place in crossing the avenue between street crossings and in a diagonal direction, and that he had to pass in and out of or between or around a few carriages and wagons. The plaintiff himself testified that he had to go diagonally across to get out of the way of wagons coming both ways, so as to get on the sidewalk, up near the north, to the building in which he was employed, and that that was the safest way for him to go, and that he selected the place in the middle of the block because he thought it safer to go there than at the street crossing, and that he had gone that same way many times a day.
The questions of fact were properly submitted to the jury. There are no exceptions to evidence, nor to the charge of the judge, who seems to have submitted the whole case very fairly to the jury, and I see no reason for interfering with the verdict. The damages are not excessive. There was a fracture of the hip, that is at about the neck of the femur. *1028an impacted fracture. The boy was seven weeks in the hospital, and confined to bed three weeks afterwards, under constant treatment, and there is a shortening of the leg.
I think the judgment and order should be affirmed, with costs.
LAUGHLIN, J., concurs.